DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rubber bumper, the lock nuts, the push rod, bearing, the retainers, the O-rings and band, the shims, the mounting valve, the valve piston holder, the electronic control unit, the electric mounting, the floating piston, the bladder, the cap, the twin wall, and a poppet valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3A” has been used to designate both the poppet valve (3A, fig 2) and the spool valve (3A fig 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regards to at least claims 1-7, Applicant has not disclosed the following claimed subject matter in the specification.  At least the rubber bumper, the lock nuts, the push rod, bearing, the retainers, the O-rings and band, the shims, the mounting valve, the valve piston holder, electric mounting, the electronic control unit, the floating piston, the bladder, the cap, and the twin wall have not been disclosed or described in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “A main shaft composed of the shaft, rubber bumper, lock nuts, and push rod” is not clear as the claimed subject matter is not pictured or described in the specification in a way that would describe its orientation or structural relationship.  It appears to just be a list of parts.
The limitation “mounting eyelet composed of electronic mounting, coil, bearing, and retainers” is not clear as the claimed subject matter is not pictured or described in the specification in a way that would describe its orientation or structural relationship.  It appears to just be a list of parts. It is also not clear as to what is encompassed by “composed of electric mounting”.  
The limitation “A piston composed of a machined valve with O-rings and band, shims, and mounting valve” is not clear as the claimed subject matter is not pictured or described in the specification in a way that would describe its orientation or structural relationship.  It appears to just be a list of parts.  It is also not clear what is encompassed by the limitations “machined valve” and “mounting valve”. How is the machined valve differentiated from the mounting valve?  are they separate valves?  Is it a mounting for said valve?
The limitation “A connecting rod running within said main shaft, controlled by said coil, and controlling said valve” is not clear.  is the connecting rod the same as the push rod? In Applicant’s disclosure, shaft 6 is composed of rod (5) but it is unclear if rod (5) is the push rod or the connecting rod. It is also not clear what is encompassed by “said valve”. What valve is being controlled by the coil and the connecting rod.  Is the machined valve or the mounting valve being controlled? 
In lines 8, 16, and 19 of claim 1, a coil is recited.  It is unclear if the recited coil is referring to the same coil or separate coils.  In line 8, the claim recites “coil”.  In line 16 the claim recites “a coil”. In line 19 the claim recites “said coil”, it is unclear as to what coil or coils exist and as to what coil or coils “said coil” refers to. 
Regarding claim 2, The limitation “A reservoir composed of the reservoir body, floating piston or bladder, and cap” is not clear as the claimed subject matter is not pictured or described in the specification in a way that would describe its orientation or structural relationship.  It appears to just be a list of parts.  
Claim 4 recites the limitation "the main shaft axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the limitation “the said valve is a poppet type valve” is unclear.  It is unclear what valve “the said valve” intends to describe.  Claim 1 from which claim 5 depends recites at least two valves, a machined valve and a mounting valve.
Regarding claim 6, the limitation “the said valve is a piloted spool type valve” is unclear.  It is unclear what valve “the said valve” intends to describe.  Claim 1 from which claim 5 depends recites at least two valves, a machined valve and a mounting valve.
Regarding claim 7, the limitation “the said valve is a non-piloted spool type valve” is unclear.  It is unclear what valve “the said valve” intends to describe.  Claim 1 from which claim 5 depends recites at least two valves, a machined valve and a mounting valve.
Regarding claims 5-7, it is also noted that the specification describes for a piloted and non-piloted poppet valves and not a piloted and non-piloted spool valve as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krahenbuhl et al. (US-20130118847).
Regarding claim 1, Krahenbuhl et al. discloses a shock absorber body ( figs 3 and 6, at least 220) composed of a cylinder (224/228) and a cylinder mounting eyelet (140 and/or 148) - A shock shaft assembly, going into and out of the shock absorber body, composed of: A main shaft composed of the shaft (fig 3, 188 and fig 6 attached to piston 230), rubber bumper (at least 184 or 180), lock nuts (fig 6, at or near 240), and push rod (252); A mounting eyelet (140/222 and at least wherein mounting eyelet  has been interpreted as defined in Applicant’s specification paragraph 15, “"eyelet" refers to the mounting of the shock or hydraulic suspension cylinder's shaft to a chassis mounting point” ) composed of electronic mounting (figs 3 and 6), coil (3020/6040), bearing (figs 3 and 6), and retainers (138);  A piston composed of a machined valve (174/232) with O-rings and band, shims, and mounting valve (figs 3 and 6 at or near piston 174/230);  A valve piston holder and mounting to the push rod (fig 3, at least at or near 183/181/174 and fig 6 at or near 232/230); " A solenoid assembly comprising: Terminals (3022) connecting said solenoid assembly with external electronic control unit (paragraphs 57-61 and 87-90, 3020 and controller 1760); A coil (3020 or 6040) located within said mounting eyelet (140/222), controlled by said external electronic control unit (1760);  A connecting rod (fig 3, 170 and fig 6 252) running within said main shaft (figs 3 and 6), controlled by said coil (3020 or 6040), and controlling said valve; Wherein the fluid path of said shock absorber, or hydraulic cylinder, are electronically controlled by said solenoid assembly built into said shock shaft assembly (at least figs 3 and 6 and paragraphs 57-61 and 87-90).
Regarding claim 2, Krahenbuhl et al. discloses A reservoir (fig 6, at least second volume 250) composed of the reservoir body (226), floating piston (244) or bladder, and cap (at least a portion of 226/240); - A bridge (as broadly recited, 238 or the portion of 226 at or near 238), connecting the shock absorber body to the reservoir (fig 6).
Regarding claim 3, Krahenbuhl et al. discloses wherein the said shock absorber body is a twin-wall cylinder (at least wherein 228 and 224 have been interpreted as a twin wall).
Regarding claim 4, Krahenbuhl et al. discloses wherein the said mounting eyelet (222 or 140) is offset from the main shaft axis (figs 3 and 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krahenbuhl et al. (US-20130118847) in view of Ericksenet al. (US-20180339566).
Regarding claims 5-7, Krahenbuhl et al. discloses as set forth above but is silent as to what type of valve is used. Ericksen teaches wherein any applicable metering device may be used such as a pilot operated and non-pilot operated spool-type valve, poppet type valves and pressure relief valves (paragraph 106 and fig 18a-c).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use any applicable metering device such as a pilot operated and non-pilot operated spool-type valve, poppet type valves and pressure relief valves (Eriksen, paragraph 106 and fig 18a-c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657